IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DINA A. DICENZO,                        : No. 57 WAL 2016
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
           v.                           :
                                        :
                                        :
ANDREW D. HEARY,                        :
                                        :
                   Petitioner           :


                                    ORDER



PER CURIAM

     AND NOW, this 1st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.